Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                  CASE NO:
  LEVIATHAN SECURITY GROUP, INC.,
  a Delaware corporation,

         Plaintiff,                                               JURY TRIAL DEMANDED

  v.

  LEVIATHAN DEFENSE GROUP LLC
  d/b/a Leviathan Security Solutions,
  a Florida Limited Liability Company and
  Michael W. Bird, Jr., an individual,

         Defendants.

                                                 /
                                          COMPLAINT

         Plaintiff LEVIATHAN SECURITY GROUP, INC. for its complaint alleges as follows:

                                      NATURE OF THE CASE

        1.      This is an action for willful trademark infringement, false designation of origin and

 unfair competition arising under the Trademark Laws of the United States, 15 U.S.C. § 1051, et

 seq. (“Lanham Act”) and related claims of trademark infringement and unfair competition under

 the common laws of the State of Florida.

                                   JURISDICTION AND VENUE

        2.      Federal jurisdiction in this action is based on 15 U.S.C. § 1121 (Lanham Act, § 39)

 and 28 U.S.C. §§ 1331 and 1338, by virtue of 15 U.S.C. § 1051 et seq. This Court also has

 supplemental jurisdiction over the Florida common law claims pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper, inter alia, under 28 U.S.C. § 1391(b) because, upon information

                                                      1
              DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 13



 and belief, a substantial part of the events or omissions giving rise to the claim occurred in this

 judicial district. Furthermore, venue is proper as Defendants may be found in this judicial district,

 maintain their location within this judicial district, and are engaged in actions and omissions that

 are creating acts of trademark infringement and/or unfair competition within this judicial district.

                                              THE PARTIES

        4.      Plaintiff LEVIATHAN SECURITY GROUP, INC. (“Leviathan” or “Plaintiff”) is a

 Delaware corporation with its principal place of business in Seattle, Washington.

        5.      Defendant LEVIATHAN DEFENSE GROUP d/b/a LEVIATHAN SECURITY

 SOLUTIONS OR LEVIATHAN DEFENSE GROUP (“LDG” or “Defendant”) is a Florida Limited

 Liability company having a place of business at 3710 Buckeye Street, Suite 110, Palm Beach

 Gardens, FL 33140 – formed on August 7, 2020, about four months ago, with the State of Florida.

        6.      Defendant Michael W. Bird, Jr. (“Bird”) is, upon information and belief, an

 individual residing at 13825 Emerson St., Apt. 405, Palm Beach Gardens, FL 33418 and is the CEO

 of LDG.

                                     GENERAL ALLEGATIONS

                              Leviathan and its Registered Trademark

        7.      Founded in 2006, Leviathan is an internationally respected security and risk

 management consultant, and a security training and research company. Leviathan offers

 comprehensive information security services and security consulting, including information

 governance, risk, compliance, threat modeling, and secure development, and other security services.

 In the past, Leviathan has also offered additional forms of security services, including personal

 security. Leviathan has been in business for over 14 years and their clients range from Fortune 500

 companies to startups, and from lawyers and high net worth individuals to banks to utilities.

                                                       2
               DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                 Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 13



 Leviathan has clients throughout the United States, including throughout Florida.

           8.     Leviathan advertises through its website www.leviathansecurity.com, Facebook,

 Twitter, LinkedIn, and other social media sites. Leviathan attends trade shows and many other

 security industry events, including speaking engagements, and is well known throughout the United

 States.

           9.     Since 2006, Leviathan has offered its comprehensive security services under the

 word mark LEVIATHAN SECURITY GROUP and other variations of this same mark.

           10.    On or about April 16, 2015, Leviathan prepared and filed a Section 1(a) application

 before the United States Patent & Trademark Office (“USPTO”) for the word mark LEVIATHAN

 SECURITY GROUP in International Class 42. That application became United States Trademark

 Application Serial No. 86/600,413 (“the ‘413 Application”).

           11.    On February 10, 2016, the USPTO issued a notice of publication for the ‘413

 Application for Class 42 services of “Computer consulting services; technological consulting and

 research services for others in the technical fields of computer and network security; and Computer

 security consultancy in the field of scanning and penetration testing of computers and networks to

 assess information security vulnerability.” The ‘413 Application was never opposed by any third

 party. On May 17, 2016, the USPTO issued United States Trademark Registration 4,958,501 (“the

 ’501 Registration”) based upon the underlying ‘413 Application. The ‘501 Registration remains

 valid and enforceable and is referred to as the “Leviathan Mark” herein.

           12.    Since 2006, Plaintiff has spent a considerable amount of time, energy, and financial

 resources to actively advertise, market, and promote its line of high-quality security services under

 the Leviathan Mark. One of Plaintiff’s principal advertising channels used in this endeavor is

 Internet advertising including, but not limited to, its comprehensive website located at
                                                         3
                 DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                   Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 13



 www.Leviathansecurity.com (hereinafter the “Leviathan Website”), its use of social media

 (including but not limited to Facebook, LinkedIn, Twitter), and sponsored link paid-for advertising

 via third-party search engines including, but not limited to, Google.

                              Defendants and Their Infringing Conduct
        13.     Formed approximately four months ago, LDG was incorporated for the specific

 purpose of providing comprehensive security services to individuals, companies, and government

 agencies. Such wide ranging and comprehensive security services are marketed and advertised to

 prospective customers under the names “Leviathan Security Solutions,” “Leviathan Secure,”

 “Leviathan Defense Group,” and “Leviathan” (the “Infringing Names”).

        14.     Defendant Bird, upon information and belief, is the CEO of LDG and is responsible

 for, among other things, the launch of the LDG Florida office, the marketing of LDG and its

 services, and the continued and willful use of Infringing Names. Upon information and belief, Bird

 was personally responsible for overseeing and implementing the LDG marketing and advertising

 campaign under the Infringing Names and for choosing the Infringing Names in the first instance.

        15.     On October 8, 2020, Defendants             registered     through      Registrar     Godaddy

 www.leviathansecure.com for purposes of marketing and advertising LDG’s security services.

 Such efforts are clearly meant to compete with the Plaintiff’s www.leviathansecurity.com website.

 Upon information and belief, Defendants specifically chose a domain name that contained

 “Leviathan” and “Security” in order to associate Defendants’ competing security services with the

 Leviathan Mark (including but not limited to the Leviathan Website and all social media sites) – as

 well as to create the improper association as to being affiliated with Leviathan. In addition, the

 websites advertised the services in such a nearly identical manner that consumers viewing the

 competing websites would likely be confused between the websites, which company was which,

 and whether the two were related or connected.
                                                       4
               DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                 Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 13



         16.     On October 8, 2020, Defendants             registered     through      Registrar     Godaddy

 www.leviathandefensegroup.com for purposes of marketing and advertising LDG’s security

 services. Such efforts are clearly meant to compete with the Plaintiff’s www.leviathansecurity.com

 website. Upon further information and belief, the name “LEVIATHAN DEFENSE GROUP” was

 selected because it differs from Plaintiff’s mark LEVIATHAN SECURITY GROUP only by

 removal of a single word. Upon information and belief, Defendants specifically chose a domain

 name that contained “Leviathan” in order to associate Defendants’ competing security services with

 the Leviathan Mark (including but not limited to the Leviathan Website and all social media sites)

 – as well as to create the improper association of being affiliated with Leviathan.

         17.     According          to       www.Achive.org,             Defendants         launched      the

 w w w . l e v i a t h a n s e c u r e . c o m w ebsite in October of 2020, and, at least by November 1, 2020,

 began consumer facing marketing of their services under the name LEVIATHAN SECURE,

 LEVIATHAN SECURITY SOLUTIONS ----




                                                        5
                DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                  Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 13




        18.     Further, Defendants launched a presence in Twitter for “Leviathan Security

 Solutions” and “@SecureLeviathan” that also was advertising their broad based security services--




        19.     On or about October 20, 2020, through www.prnewswire.com, Defendants issued a

 news release for Leviathan Security Solutions announcing the launch of the company and the

 security services.

                                                       6
               DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                 Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 7 of 13



        20.      Upon information and belief, Defendants unveiled a comprehensive social media

 presence at https://www.facebook.com/leviathansecure and secureleviathan – which was and is

 unauthorized. Thereafter, upon information and belief, Defendants later changed the Facebook page

 to Leviathan Defense Group and began using the www.LeviathanDefenseGroup.com website as its

 main website --- all of which are improper use of the Leviathan Mark and, therefore, are a violation

 of Plaintiff’s trademark rights regarding the Leviathan Mark:

        21.      Defendants’ adoption and continued use of the Infringing Names to identify their

 line of security services risks considerable consumer confusion with Plaintiff’s trademark rights

 regarding the Leviathan Mark, as the Infringing Names are slavish copies with one word differences

 from the Leviathan Mark. The dominant portion of Defendants’ marketing features the word

 “Leviathan.”

        22.      Defendants’ Infringing Names are identical and/or substantially identical to the

 Leviathan Mark. Upon information and belief, Defendants’ first use of the Infringing Names in the

 United States occurred sometime in the Fall of 2020, long after Leviathan’s 2006 established rights

 in the Leviathan Mark.

        23.       Both Leviathan and LDG offer similar security services to the very same and

 similar customer base. What is more, both Leviathan and Defendant use the very same advertising

 channels.

        24.      Defendants are not now and have never been authorized or licensed in any way by

 Leviathan to use or exploit Leviathan’s Leviathan mark in connection with Defendants’ business.

 Moreover, Leviathan has not consented to the use of the Infringing Names by Defendants and

 Leviathan has previously provided notice to Defendants that such use constitutes a violation of

 Leviathan’s trademark rights.


                                                        7
                DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                  Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 8 of 13



        25.     This constitutes clear acts of unfair competition which risks considerable consumer

 confusion in that potential or actual customers of Leviathan may believe that Defendants’ services

 are affiliated, sponsored, endorsed, or related to Leviathan.

        26.     In fact, there has already been actual confusion in the marketplace, not limited to

 LDG’s advertisement for employees where the prospective employee contacted Leviathan thinking

 they were contacting LDG.

        27.     Upon information and belief, Defendants were fully aware of the Leviathan Mark

 prior to the adoption and use of the Infringing Names. Despite such knowledge, Defendants have

 adopted, used, and continue to use the infringing marks, including their continued use after

 Leviathan objected thereto. Such conduct was undertaken in bad faith.

        28.     A Google search for “Leviathan Security Solutions” and “Leviathan Security”

 produces top hits that leads consumers to the Leviathan Website. Moreover, a Google search for

 “Leviathan Defense Group” produces a top hit that leads consumers to Leviathan Defense, a

 company from Michigan that, upon information and belief, sells firearms and is unrelated to LDG:




        29.     A LinkedIn Search for Leviathan Defense Group lists Leviathan’s Website as a
                                                       8
               DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                 Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 9 of 13



 similar page leading consumers to believe that Leviathan is associated with LDG, which it is not.




         30.       Leviathan will be irreparably harmed by Defendants by the continued use in the

 United States of the Infringing Names. Leviathan has worked for 14 years to build up its reputation

 and attract high-wealth, important customers. LDG’s infringing use threatens to immediately

 undermine and confuse the reputation of Leviathan.

                                   COUNT I
           FALSE DESIGNATION OF ORIGIN UNDER THE LANHAM ACT
                               15 U.S.C. § 1125(a)

         31.       Leviathan re-alleges and incorporates by reference paragraphs one (1) through thirty

 (30) as if fully set forth herein.

         32.       Defendants by their conduct described above, are using, in connection with services

 provided in commerce in the United States, a false designation and representation of the origin of

 Defendants’ services and a false designation and representation of sponsorship, authorization by or

 in connection with Leviathan’s services, all in willful violation of 15 U.S.C. § 1125(a) (Lanham

 Act, § 43(a)).

         33.       Such conduct by Defendants, if not enjoined, will cause confusion and deception as


                                                          9
                  DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                    Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 10 of 13



  to the source of origin, sponsorship, or approval of Defendants' services or commercial activities

  with those of Plaintiff. Likewise, Plaintiff will suffer additional irreparable harm unless Defendants

  are enjoined by the Court from continuing those acts, which constitute unfair competition.

          34.     Upon information and belief, Defendants’ acts of unfair competition are willful and

  this is an exceptional case within the meaning of 15 U.S.C. § 1117.

                                     COUNT II
                  TRADEMARK INFRINGEMENT UNDER THE LANHAM ACT
                                  15 U.S.C. § 1114

          35.     Leviathan re-alleges and incorporates by reference paragraphs one (1) through thirty

  (30) as if fully set forth herein.

          36.     As previously addressed in greater detail above, Leviathan maintains exclusive and

  unencumbered rights to the Leviathan Mark as set forth in the ‘501 Registration in International

  Class 42 for “Computer consulting services; technological consulting and research services for

  others in the technical fields of computer and network security; and Computer security consultancy

  in the field of scanning and penetration testing of computers and networks to assess information

  security vulnerability.”

          37.     Leviathan’s ‘501 Registration before the USPTO is conclusive evidence of the

  validity and enforceability of the Leviathan Mark for security services.

          38.     Defendants’ later adoption and wrongful use of the Infringing Names, in conjunction

  with offering security services that target the same customers, is likely to cause confusion, mistake,

  or deception as to source, sponsorship, or endorsement of their services, or wrongly lead consumers

  to conclude that some connection, authorization, or relationship exists between Defendants and

  Leviathan, all in willful violation of 15 U.S.C. § 1114 (Lanham Act § 32).

          39.     As a proximate result of Defendants’ actions, Leviathan has suffered, and will


                                                         10
                 DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                   Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 11 of 13



  continue to suffer, damages to its business, reputation, and goodwill, and is entitled to recover

  damages for this injury.

          40.     The willful conduct of the Defendants will continue to cause irreparable harm to

  Leviathan unless Defendants are restrained and enjoined from further unlawful conduct.

          41.     Leviathan’s remedy at law is inadequate to compensate it for the injuries it will suffer

  in the future for the continued acts of infringement alleged herein.

          42.     The foregoing acts of infringement by Defendants in appropriating the Leviathan

  Mark – as provided in the ‘501 Registration – has been, and continues to be, deliberate, willful, and

  wanton, making this an exceptional case within the meaning of 15 U.S.C. §1117.

          43.     Plaintiff is entitled to a permanent injunction against Defendants, as well as all other

  monetary remedies available under the Lanham Act, including, but not limited to, compensatory

  damages, treble damages, disgorgement of profits, costs, and attorney’s fees.

                                  COUNT III
                TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                      UNDER THE COMMON LAW OF FLORIDA

          44.     Leviathan re-alleges and incorporates by reference paragraphs one (1) through thirty

  (30) as if fully set forth herein.

          45.     This is an action for unfair competition under the laws of the state of Florida.

          46.     Defendants’, by their conduct described above, are using, in commerce in the United

  States, an imitation of the Leviathan Mark in connection with security services. Defendants’ use of

  the Infringing Names is likely to cause confusion, mistake, or deception among purchasers of such

  services as to the source of origin or sponsorship or endorsement of such goods, or wrongly lead

  consumers to conclude that some connection, authorization, or relationship exists between

  Defendants and Leviathan. Defendants’ conduct constitutes trademark infringement and unfair


                                                         11
                 DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                   Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 12 of 13



  competition, all in willful violation of the common law of Florida.

                                DAMAGES AND IRREPARABLE HARM

          47.       Defendants' conduct as described in paragraphs one (1) through forty-six (46) above

  has caused and will continue to cause great and irreparable damage, injury, and harm to Leviathan

  for which Leviathan has no adequate remedy at law unless this Court enjoins such acts.

                                           PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays:

          A.         That this Court preliminarily and permanently enjoin Defendants and their agents,

  servants, employees, and those people in active concert or participation with them from infringing

  Plaintiff’s Leviathan Mark and all colorable imitations or variations thereof in connection with

  their business.

          B.        Plaintiff be awarded all other monetary remedies available under the Lanham Act and

  common law, including, but not limited to, penalties and fines, compensatory damages, treble

  damages, disgorgement of profits, interest, costs, and attorney’s fees as legally permitted by each

  count respectively.

          C.        That this Court award Plaintiff its costs in this action together with reasonable attorney

  fees;

          D.        That this Court order that all packaging, labels, signs, prints, stationery, packages,

  receptacles, and advertisements in the possession, custody or control of Defendants bearing the

  Infringing Names or any colorable imitation thereof be delivered up and destroyed; and

          E.        That this Court grant Plaintiff such relief as it deems just and reasonable.




                                                        12
                DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                  Telephone (954) 991-5420 * Facsimile (844) 670-6009
Case 9:20-cv-82318-RAR Document 1 Entered on FLSD Docket 12/16/2020 Page 13 of 13



                                    REQUEST FOR JURY TRIAL

          Plaintiff Leviathan Security Group requests jury trial of all matters so triable as a matter

  of right.

          DATED this December 16, 2020            Respectfully submitted,
                                                 DICKINSON WRIGHT PLLC

                                                 __/Catherine F. Hoffman/
                                                 Catherine F. Hoffman, Esq.
                                                 Florida Bar No. 82849
                                                 choffman@dickinsonwright.com
                                                 Vijay G. Brijbasi, Esq.
                                                 Florida Bar No.: 15037
                                                 vbrijbasi@dickinsonwright.com
                                                 Julie Dahlgard, Esq.
                                                 Florida Bar No.: 98481
                                                 jdahlgard@dickinsonwright.com
                                                 350 East Las Olas Boulevard, Suite 1750
                                                 Fort Lauderdale, Florida 33301
                                                 Phone: (954) 991-5420
                                                 Fax: (844) 670-6009

                                                 Attorneys for Leviathan Security Group




                                                       13
               DICKINSON WRIGHT PLLC * 350 E. LAS OLAS BLVD. SUITE 1750 * FT. LAUDERDALE, FL 33301
                                 Telephone (954) 991-5420 * Facsimile (844) 670-6009
